DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

	In response to the Amendment received on 09/07/2022, the examiner has carefully considered the amendments.  

Response to Arguments

Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive.  
With respect to the rejection of claims 1-6 as being anticipated by Chisholm et al (US 6,998,425), applicant argues the teachings of Chisholm does not suggest a UV curable coating composition as instantly claimed.  However, it is deemed Chisholm sets forth UV curable coating compositions comprising at least two polyfunctional acrylate derivatives, at least one photoinitiator and at least one nanoscale filler—see abstract.   Chisholm explicitly sets forth an embodiment for the UV curable coating composition comprises a first polyfunctional acrylate derivative which is a hexa-functional urethane acrylate and a second polyfunctional acrylate derivative which is selected from the group found in column 2, lines 35-54, wherein polyfunctional acrylate monomers ethoxylated pentaerythritol tetraacrylate (SR494) is disclosed.  Thus, it is deemed Chisholm sets forth with sufficient specificity in the overall teachings a skilled artisan would have understood a composition comprising a polyurethane hexa-acrylate in combination with polyfunctional acrylate monomers ethoxylated pentaerythritol tetraacrylate (SR494)—see col. 2, lines 35-65 and Table 1, wherein SR494 is ethoxylated four (4) times (see evidence on PTO-892).  
With respect to the rejection of claims 1-5 as being anticipated by Kuwabara et al (8,778,489), applicant argues the teachings of Chisholm does not suggest a UV curable coating composition as instantly claimed.  Per example 4, Kuwabara sets forth a coating composition comprising 133.8 parts Light Acrylate DPE-6A (dipentaerythritol hexaacrylate); 66.9 parts UA-3061 (a hexafunctional urethane acrylate); 10.8 parts photoinitiator; 10 parts crosslinked polystyrene beads; 10 parts crosslinked PMMA beads; 17.5 parts nitrocellulose; 1.3 parts leveling agent and 250 parts of solvent (MEK), wherein said composition is coated onto a transparent substrate and cured to obtain an optically functional film.  
Thus, the claims are deemed known in the prior art.  Please find the rejections below.  



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Chisholm et al (US 6,998,425).
Chisholm sets forth UV curable coating compositions and coated articles therefrom.  Said composition comprise at least two polyfunctional acrylate derivatives, at least one photoinitiator and at least one nanoscale filler—see abstract.   Chisholm explicitly sets forth an embodiment for the UV curable coating composition comprises a first polyfunctional acrylate derivative which is a hexa-functional urethane acrylate and a second polyfunctional acrylate derivative which is selected from the group of pentaerthritol triacrylate; trimethylolpropane triacrylate or butanediol diacrylate—see col. 2, lines 50-55, wherein said second polyacrylate derivative, as well as the listed compounds correspond to applicant’s “active monomer”.  This teaching is deemed to anticipate claims 1 and 3.  Said hexafunctional urethane acrylate is found in amounts from 15-60 wt. % preferably from 40-60 wt. % and has a molecular weight range from between 700 and 2000—see col. 3, lines 20-26.  This teaching is deemed to anticipate claims 2 and 5.  
Per example 1, Chisholm sets forth a UV curable coating composition comprising 61.6 wt. % of a hexafunctional polyurethane acrylate; 15.397 wt. % of pentaerythriol triacrylate; 20 wt. % of a functionalized silica filler (FCS100); 3 wt. % of a photoinitiator (Darocur 4265); and 0.003 wt. % of a red pigment (Lumogen F Red)—see Table 1.  Thus, claims 1, 3 and 6 are anticipated, wherein 15.397 wt. % of pentaerthritol triacrylate is deemed to be encompassed by applicant’s 5-25 wt. % of active monomer.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Kuwabara et al (8,778,489).
Kuwabara sets forth optical layered products.  Said layered product comprises an optically functional layer comprising translucent microparticles—see abstract.  Kuwabara sets forth said optical functional layer comprising said microparticles is composed of a resin matrix in which said microparticles are dispersed.  Said resin matrix is formed by radiation-curing a radiation curable resin composition which includes monomers, oligomers, and pre-polymers having radically polymerizable groups such as (meth) acryloyl and (meth) acryloyloxy groups—see col. 5, lines 35-65.  
Kuwabara explicitly sets forth by way of example a composition for obtaining said optically translucent layer comprising 53 wt. % of  dipentaerythritol hexaacrylate (light acrylate DPE-6A); 27 wt. % of a hexa-functional polyurethane acrylate (UA-3061); 4 wt. % of a photoinitiator (Irgacure 907); 4 wt. % of crosslinked polyacrylate beads; 4 wt. % of crosslinked polymethyl methacrylate beads; 7 wt. % of nitrocellulose; and 0.5 wt. % of a leveling agent dispersed in a solvent—see Table 2 in column 16.  This example is deemed to anticipate claims 1-5, wherein UV-3061 has a molecular weight of 1150 (see US2017/0218231, section [0135] and the dipentaerythritol hexaacrylate monomer corresponds to applicants active monomer. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2013/0293824 to Yoneyama sets forth hard coating layers for optical films comprising pentaerthritol tetraacrylate (77 wt. %) and a hexafunctional urethane acrylate (mw 765, 20 w.t %) by way of example (see Table 1).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc